       Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 MATTHEW CHEATHAM, on behalf of
 himself and all others similarly situated,
       Plaintiff,
                                                            Civil Action No.
                        v.
                                                           1:19-cv-04481-SDG
 VIRGINIA COLLEGE, LLC and EDUCATION
 CORPORATION OF AMERICA,
       Defendants.

                             OPINION AND ORDER

      This matter is before the Court on Defendants’ Motion to Compel Individual

Arbitration, to Deny Class Arbitration, and to Dismiss Plaintiff’s Class Action

Claims [ECF 3]. For the reasons stated below, Defendants’ motion is GRANTED

in part and DENIED in part.

I.    BACKGROUND

             “This is another arbitration dispute in which the parties
             are litigating whether or not they should be litigating.
             The familiar scenario is that the parties agree in writing
             to arbitrate any disputes between them, but then one
             party files a lawsuit taking the position that the
             agreement to arbitrate is inapplicable, invalid, or
             unenforceable for one reason or another.”

Terminix Int’l Co., LP v. Palmer Ranch L.P., 432 F.3d 1327 (11th Cir. 2005) (quoting

Anders v. Hometown Mortg. Servs., 346 F.3d 1024, 1026 (11th Cir. 2003)).
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 2 of 19




      Plaintiff Matthew Cheatham initiated this action on August 26, 2019 in the

State Court of Gwinnett County, Georgia.1 He alleges that Defendants “operated

and ran one of the largest for-profit colleges in the United States.”2 Defendant

Education Corporation of America (ECA) allegedly operates Defendant Virginia

College, LLC (the College).3 Cheatham asserts that the College’s accreditation was

suspended on December 4, 2018, which means (as Cheatham contends) his

coursework will not qualify for transfer credit.4 Cheatham further alleges that

former students now “possess degrees without value” and current students have

purportedly made tuition payments that “provided them no benefit.”5

      Cheatham seeks to represent each of these putative classes (former students

and current students).6 His Complaint specifically alleges that any arbitration

agreements he entered into with Defendants are unenforceable because of 2016




1   ECF 2-1.
2   Id. ¶ 1.
3   Id. ¶ 2. Compare with ECF 2-2 (Decl. of Kellie Kennedy), ¶ 1 (asserting ECA is
    the “parent company” of the College).
4   ECF 2-1, ¶ 4.
5   Id. ¶¶ 6–7.
6   Id. ¶ 35.
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 3 of 19




Department of Education (DoE) regulations that prohibit schools participating in

the federal student loan program from entering into (1) arbitration agreements

with students and (2) agreements that prevent students from bringing class action

suits.7 Cheatham further contends that, under these regulations, schools cannot

“rely on an existing arbitration agreement to force an individual or class action out

of court, even if the agreement was entered into prior to the rule’s effective date.”8

He asserts causes of action for negligence, breach of contract, and unjust

enrichment.9

       On October 4, 2019, the College removed the action to this Court based on

the Class Action Fairness Act, diversity jurisdiction, and federal question

jurisdiction.10 On October 8, 2019, Defendants answered the Complaint and filed

their motion to compel arbitration.11 The motion to compel asserts that agreements

to arbitrate are valid and enforceable under the Federal Arbitration Act (FAA) and

that all of the FAA’s prerequisites to compelling arbitration have been satisfied.12



7    Id. ¶ 81. See generally id. ¶¶ 81–86 (citing 34 C.F.R. §§ 685.206, 685.222, 685.300).
8    ECF 2-1, ¶¶ 85–86 (citing 34 C.F.R. § 685.300(e)(3), (f)(3)).
9    ECF 2-1, at 9–12.
10   ECF 2.
11   ECF 1; ECF 3.
12   ECF 3, at 4–9.
          Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 4 of 19




Defendants also contend that the Court should deny class arbitration and dismiss

Cheatham’s class claims because the parties did not agree to arbitrate such

claims.13 Finally, Defendants argue that the Department of Education regulations

on which Cheatham relies do not prevent enforcement of the parties’ arbitration

agreements.14 On October 22, Cheatham opposed the motion to compel.15 On

November 5, Defendants filed a reply in support of the motion.16 On November

14, Cheatham filed a notice of supplemental authority.17 On November 18,

Defendants filed a notice of supplemental authority.18

II.     CONTRACT TERMS

        Cheatham’s Complaint did not attach copies of any contracts between the

parties and does not identify when the contract (or contracts) on which his claims



13    Id. at 12–13.
14    Id. at 14–21.
15    ECF 9.
16    ECF 11.
17    ECF 15. Instead of providing authority to supplement arguments Cheatham
      had already presented, the filing was actually an improper sur-reply brief that
      responded to arguments raised in Defendants’ reply brief.
18    ECF 16 (identifying Chamber of Com. v. U.S. Dep’t of Labor, 885 F.3d 360 (5th Cir.
      2018) and Thrivent Fin. for Lutherans v. Acosta, No. 16-cv-03289-SRN-DTS, 2017
      WL 5135552 (D. Minn. Nov. 3, 2017)). The notice did not point to court rulings
      that were only made available after the briefing had closed. Rather, the cited
      opinions were available before Defendants filed their opening brief.
         Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 5 of 19




are based was executed. However, Defendants’ motion to compel attached (1) an

Arbitration Policy and an Enrollment and Tuition Agreement both executed by

Cheatham on April 18, 2011 (collectively, the 2011 Agreements);19 (2) an

Arbitration Policy and an Enrollment and Tuition Agreement both executed by

Cheatham on December 14, 2016 (collectively, the 2016 Agreements);20 and (3) an

Arbitration Policy and an Enrollment and Tuition Agreement both executed by

Cheatham on September 12, 2017 (collectively, the 2017 Agreements).21

       The arbitration provisions in the 2017 Agreements state:

              ARBITRATION: Any claim, controversy or dispute
              arising out of or relating to this Contract or any alleged
              breach, violation or default of this Contract, together
              with all other claims, controversies or disputes of any

19   ECF 3-3, at 28, 29–32.
20   Id. at 34, 35–38.
21   Id. at 39, 40–45.
     Cheatham does not contest the authenticity of these documents. Accordingly,
     the Court may appropriately consider them without converting Defendants’
     motion into one for summary judgment. Adamson v. Poorter, No. 06-15941, 2007
     WL 2900576, at *2 (11th Cir. Oct. 4, 2007) (“[A] document attached to the
     pleadings as an exhibit may be considered if it is central to the plaintiff’s claim
     and the authenticity of the document is not challenged.”) (citations omitted);
     Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (“Our Rule 12(b)(6)
     decisions have adopted the ‘incorporation by reference’ doctrine, under which
     a document attached to a motion to dismiss may be considered by the court
     without converting the motion into one for summary judgment only if the
     attached document is: (1) central to the plaintiff’s claim; and (2) undisputed.”)
     (citations omitted).
Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 6 of 19




    nature whatsoever, including but not limited to all claims
    based in tort, fraud, contract, equity, state law, and/ or
    federal law, arising out of or in relation to the Student’s
    enrollment and participation in courses at the college,
    shall, upon notice by either party to the other party, be
    resolved and settled by binding arbitration administered
    by the American Arbitration Association in accordance
    with its Commercial Arbitration Rules. Such arbitration
    shall take place in Birmingham, Alabama. The parties
    agree that any dispute subject to arbitration shall not be
    adjudicated as a class action or a consolidated class
    arbitration proceeding either in court or under the rules
    of the American Arbitration Association. The right of any
    party to pursue a class action for any dispute subject to
    arbitration shall be waived to the fullest extent permitted
    by law. The arbitrator’s decision and award shall be final,
    binding on the parties, and non-appealable, and may be
    entered in any court of competent jurisdiction to enforce
    it. The parties shall, respectively, pay any expenses
    incurred as American Arbitration Association fees,
    administrative fees, arbitrator fees, mediation fees,
    hearing fees, and postponement/cancellation fees in
    accordance with the rules and procedures adopted by the
    American Arbitration Association. Notwithstanding the
    provisions of this Arbitration Provision, in the event a
    breach, violation or default of this Contract (or any of its
    terms) is alleged, the College shall have the option to
    seek injunctive relief in any court of competent
    jurisdiction barring further breach or violation of this
    Contract pending arbitration. In the event any provision
    of this binding Arbitration Provision is held to be invalid,
    illegal or unenforceable for any reason and in any
    respect, such invalidity, illegality, or unenforceability
    shall in no event affect, prejudice or disturb the validity
    of the remainder of this Arbitration Provision, which
    shall be and remain in full force and effect, enforceable in
    accordance with its terms. BY SIGNING THIS CONTRACT,
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 7 of 19




              THE STUDENT (AND, IF APPLICABLE, HIS/HER PARENT OR
              LEGAL GUARDIAN) GIVE UP THE RIGHT TO GO TO COURT
              AND THE RIGHT TO TRIAL BY JURY AND EXPRESSLY
              ACKNOWLEDGE AND UNDERSTAND THAT HIS, HER OR
              THEIR RIGHTS AND REMEDIES WILL BE DETERMINED BY AN
              ARBITRATOR AND NOT BY A JUDGE OR JURY. THE PARTIES
              UNDERSTAND     THAT   A   DETERMINATION    BY   AN
              ARBITRATOR IS AS ENFORCEABLE AS ANY ORDER AND IS
              SUBJECT TO VERY LIMITED REVIEW BY A COURT.22

       Each of the three sets of agreements (2011, 2016, and 2017) is governed by

Alabama law and requires arbitration pursuant to the Commercial Arbitration

Rules of the American Arbitration Association.23 The 2016 and 2017 Agreements

contain express class action and consolidated class arbitration waivers,24 while the

2011 Agreements do not.25 The 2016 and 2017 Agreements also require arbitration




22   ECF 3-3, at 41 ¶ 10 (emphasis added). See also id. at 39.
23   Id. at 28 (2011 Arbitration Policy); id. at 30 (2011 Tuition Agreement ¶ 10
     Arbitration); id. at 31 (2011 Tuition Agreement ¶ 17 Governing Law); id. at 34
     (2016 Arbitration Policy); id. at 36 (2016 Tuition Agreement ¶ 10 Arbitration);
     id. at 37 (2016 Tuition Agreement ¶ 17 Governing Law); id. at 39 (2017
     Arbitration Policy); id. at 41 (2017 Tuition Agreement ¶ 10 Arbitration); id. at
     43 (2017 Tuition Agreement ¶ 16 Governing Law).
24   Id. at 34 (2016 Arbitration Policy); id. at 36 ¶ 10 (2016 Tuition Agreement); id.
     at 39 (2017 Arbitration Policy); id. at 41 ¶ 10 (2017 Tuition Agreement).
25   Id. at 28 (2011 Arbitration Policy); id. at 30 ¶ 10 (2011 Tuition Agreement).
          Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 8 of 19




of tort claims.26 The 2017 Agreements expressly require any arbitration to take

place in Birmingham, Alabama.27

III.     APPLICABLE LEGAL STANDARDS

         The FAA reflects the strong federal policy in favor of arbitration. Howsam v

Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (noting that the Supreme Court

has “long recognized and enforced a ‘liberal federal policy favoring arbitration

agreements’”) (quoting Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 24–25 (1983)). See also Parnell v. CashCall, Inc., 804 F.3d 1142, 1146 (11th Cir. 2015)

(“The FAA places arbitration agreements on equal footing with all other contracts

and sets forth a clear presumption—‘a national policy’—in favor of arbitration.”)

(citations omitted). That said, parties cannot be required to submit a dispute to

arbitration unless they have agreed to do so. The Supreme Court has made clear

that “the arbitrability of the merits of a dispute depends upon whether the parties

agreed to arbitrate that dispute.” First Options of Chicago, Inc. v. Kaplan, 514 U.S.

938, 943 (1995) (citations omitted). See also Granite Rock Co. v. Int’l Bhd. of Teamsters,

561 U.S. 287, 297 (2010) (“[A] court may order arbitration of a particular dispute




26     Id. at 34 (2016 Arbitration Policy); id. at 36 ¶ 10 (2016 Tuition Agreement); id.
       at 39 (2017 Arbitration Policy); id. at 41 ¶ 10 (2017 Tuition Agreement).
27     Id. at 41 ¶ 10 (emphasis in original).
       Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 9 of 19




only where the court is satisfied that the parties agreed to arbitrate that dispute.”)

(citations omitted); Howsam, 537 U.S. at 83; AT&T Techs. Inc. v. Commc’ns Workers

of Am., 475 U.S. 643, 649 (1986).

      Further, unless parties have agreed otherwise, questions of arbitrability—

i.e., whether a particular dispute must be decided by a court or an arbitrator—are

to be made by the court. First Options, 514 U.S. at 943; AT&T Techs., 475 U.S. at 649.

See also Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019)

(“The [Federal Arbitration] Act allows parties to agree by contract that an

arbitrator, rather than a court, will resolve threshold arbitrability questions as well

as underlying merits disputes.”) (citations omitted). There must be clear and

unmistakable evidence that the parties intended for the arbitrator, rather than the

court, to determine arbitrability. Howsam, 537 U.S. at 83 (“The question whether

the parties have submitted a particular dispute to arbitration, i.e., the ‘question of

arbitrability,’ is ‘an issue for judicial determination [u]nless the parties clearly and

unmistakably provide otherwise.’”) (quoting AT&T Techs., 475 U.S. at 649). Where

the parties have done so, arbitrability has been “delegated.”

IV.   DISCUSSION

      The initial question the Court must address is whether it or an arbitrator

must rule on Cheatham’s attack on the enforceability of the arbitration agreements
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 10 of 19




entered into by the parties. The Court concludes that this is a matter the parties

delegated to the arbitrator.

       a.     The parties entered valid agreements to arbitrate.

       In general, it is for the Court to decide disputes about contract formation.

Granite Rock, 561 U.S. at 296. But here, the parties’ disagreement is not about

whether valid contracts were created in the first place. It is clear that the parties

entered into valid, broad agreements to arbitrate any disputes related to

Cheatham’s enrollment in and attendance at the College. Every iteration of the

Arbitration Policy and Tuition Agreement signed by Cheatham contained the

following language:

              Any claim, controversy or dispute arising out of or
              relating to this Contract or any alleged breach, violation
              or default of this Contract, together with all other claims,
              controversies or disputes of any nature whatsoever
              [ . . . ] arising out of or in relation to the Student’s
              enrollment and participation in courses at the College,
              shall . . . be resolved and settled by binding
              arbitration . . . .28

No party contends that these contracts were never formed. In fact, while he does

not specify on which agreement his claims are based, Cheatham asserts a cause of




28   ECF 3-3, at 28, 30, 34, 36, 39, 41.
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 11 of 19




action for breach of contract.29 He affirmatively alleges that he (and members of

the putative classes he seeks to represent) entered into contracts with Defendants

and that Defendants breached those contracts by, among other things, failing to

maintain the College’s accreditation.30

       Nor is there any dispute that all of Cheatham’s claims are covered by the

relevant arbitration provisions—unless there is something (such as the DoE

regulations) that prohibits their enforcement.31 Cheatham’s argument is that the

DoE regulations, which became effective after the parties had formed the

Agreements, made the arbitration and class waiver provisions unenforceable and

require the College to amend the agreements or “notify the students that they will

not enforce the agreement.”32 The crucial question is whether the parties delegated


29   ECF 2-1, ¶¶ 66–75 (Count II).
30   Id. ¶¶ 67, 70.
31   See, e.g., ECF 9, at 1–2 (“Plaintiff’s Complaint specifically attacked the
     enforceability of the arbitration provision of the Enrollment Agreement as
     unenforceable due to Borrower Defense regulations promulgated by the
     Department of Education . . . .”).
     Although Cheatham asserts in the alternative that the arbitration and class
     waiver provisions are not enforceable because they are unconscionable, this
     argument is also based on the contention that the provisions are unenforceable
     because they conflict with the DoE regulations. Id. at 24.
32   ECF 2-1, ¶¶ 85–86. See also, e.g., id. ¶ 81 (“The Department of Education entered
     a rule in 2016 which was in effect as of October 16, 2018 prohibiting schools
     participating in the federal student loan program from entering into certain
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 12 of 19




such determinations about enforceability to an arbitrator or if they must be

decided by the Court. The parties’ contracts make clear that these determinations

have been delegated.

       b.     The parties’ agreements delegate to the arbitrator questions of
              arbitrability.

       The Agreements all expressly incorporate the American Arbitration

Association’s (AAA) Commercial Arbitration Rules (the Rules).33 Those Rules

specifically delegate to the arbitrator questions of arbitrability:

              The arbitrator shall have the power to rule on his or her
              own jurisdiction, including any objections with respect
              to the existence, scope, or validity of the arbitration
              agreement or to the arbitrability of any claim or
              counterclaim.34


     pre-dispute arbitration agreements with students or agreements that purport
     to waive students’ rights to bring class actions.”); id. ¶ 86 (“The school must
     either amend the agreement or notify the students that they will not enforce
     the agreement.”) (citing 34 C.F.R. § 685.300(e)(3), (f)(3)); ECF 15, at 1–2
     (indicating relevant rules became effective in October 2018).
33   ECF 3-3, at 28 (2011 Arbitration Policy); id. at 30 (2011 Tuition Agreement ¶ 10
     Arbitration); id. at 34 (2016 Arbitration Policy); id. at 36 (2016 Tuition
     Agreement ¶ 10 Arbitration); id. at 39 (2017 Arbitration Policy); id. at 41
     (2017 Tuition Agreement ¶ 10 Arbitration).
34   Am. Arb. Ass’n Com. Arb. R. R-7(a) (emphasis added). See also id. R-7(b)
     (“The arbitrator shall have the power to determine the existence or validity of
     a contract of which an arbitration clause forms a part. Such an arbitration
     clause shall be treated as an agreement independent of the other terms of the
     contract. A decision by the arbitrator that the contract is null and void shall not
     for that reason alone render invalid the arbitration clause.”).
        Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 13 of 19




Thus, there is clear and unmistakable evidence that the parties delegated to the

arbitrator questions of arbitrability. Howsam, 537 U.S. at 83; AT&T Techs., 475 U.S.

at 649. Nor has Cheatham specifically challenged this portion of the arbitration

agreements; rather, he seeks to invalidate the entire requirement to arbitrate and

the class action waiver.35 Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 72 (2010)

(“[U]nless [the plaintiff] challenged the delegation provision specifically, we must

treat it as valid under [9 U.S.C.] § 2, and must enforce it under §§ 3 and 4, leaving

any challenge to the validity of the Agreement as a whole for the arbitrator.”);

Parnell, 804 F.3d at 1144 (“The Supreme Court has explained that where an

arbitration agreement contains a delegation provision—committing to the

arbitrator the threshold determination of whether the agreement to arbitrate is

enforceable—the courts only retain jurisdiction to review a challenge to that

specific provision. Absent such a challenge, the Federal Arbitration Act (FAA)

requires that we treat a delegation provision as valid and permit the parties to

proceed to arbitration. We hold that when a plaintiff seeks to challenge an

arbitration agreement containing a delegation provision, he or she must challenge




35   See, e.g., ECF 2-1, ¶¶ 81–86.
       Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 14 of 19




the delegation provision directly.”) (citing Rent-A-Center, 561 U.S. at 72; 9 U.S.C.

§ 2). See also Parnell, 804 F.3d at 1146–47, 1148.

      Further, the Eleventh Circuit has made clear that incorporation of the Rules

into an arbitration agreement delegates to the arbitrator questions about the

enforceability or validity of the arbitration agreement—as opposed to challenges

to the formation of an agreement to arbitrate in the first instance. In Terminix

International Company, LP v. Palmer Ranch L.P., 432 F.3d 1327 (11th Cir. 2005), the

parties disputed whether Palmer Ranch’s numerous claims were required to be

arbitrated. Palmer Ranch did not deny that all of its contracts with Terminix

contained broad arbitration clauses; it instead asserted (among other things) that

the arbitration agreements were unenforceable because arbitration would deprive

Palmer Ranch of the ability to obtain punitive damages, treble damages, and

injunctive and declaratory relief. Id. at 1329. The district court denied Terminix’s

motion to compel arbitration, holding that the arbitration clauses were

unenforceable. Id. at 1330–31.

      The appellate court acknowledged that:

             [T]he reason a challenge such as the one advanced by
             Palmer Ranch is ordinarily a matter for the court to
             decide is that it ultimately goes to the validity of the
             parties’ agreement to arbitrate. That is, Palmer Ranch
             argues that the whole arbitration clause is unenforceable
       Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 15 of 19




             because it contains unenforceable remedial restrictions
             that are not severable from the remainder. The Supreme
             Court has recently reaffirmed that the question “whether
             the parties have a valid arbitration agreement at all” is
             for the court, not the arbitrator, to decide. This rule
             makes imminent sense, for in the absence of “clear and
             unmistakable evidence” that the parties intended the
             arbitrator to rule on the validity of the arbitration
             agreement itself, the arbitrator would lack authority to
             invalidate the very contract from which he derives his
             authority to begin with.

Id. at 1331–32 (citations omitted). However, where the parties to an arbitration

agreement “agreed that the arbitrator will answer this question by

providing . . . that ‘arbitration shall be conducted in accordance with the

Commercial Arbitration Rules then in force of the American Arbitration

Association’ . . . . the parties clearly and unmistakably agreed that the arbitrator

should decide whether the arbitration clause is valid.” Id. at 1332. As a result,

Palmer Ranch’s arguments against the relevant arbitration clauses were required

to be arbitrated. Id. at 1333 (“Because the parties have agreed that the arbitrator

should decide this ultimate question, there is no reason for us to decide the

subsidiary, antecedent questions regarding the validity of the remedial restrictions

that Palmer Ranch now challenges. In the ordinary case, we would decide these

questions only because they go to the validity of the arbitration clause itself, which

is by default an issue for the court, not the arbitrator. Here, however, the parties
       Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 16 of 19




have contracted around that default rule, and it is, therefore, unnecessary for us to

reach these issues.”) (footnote omitted).

      In Fallo v. High-Tech Institute, 559 F.3d 874, 876 (8th Cir. 2009)—a case even

more factually on point than Terminix (albeit not controlling)—current and former

students of a for-profit vocational school sued the school for breach of the

enrollment agreement, as well as in tort and for violation of a Missouri statute. The

district court denied the school’s second motion to compel arbitration, concluding

that it had the authority to determine arbitrability. Id. at 877. The school appealed.

Id. On appeal, the Eighth Circuit concluded that:

             The act of incorporating Rule 7(a) of the AAA
             [Commercial Arbitration] Rules provides even clearer
             evidence of the parties’ intent to leave the question of
             arbitrability to the arbitrator than does the act of
             incorporating Section 35 of the NASD Code because Rule
             7(a) expressly gives the arbitrator “the power to rule on
             his or her own jurisdiction.” Consequently, we conclude
             that the arbitration provision’s incorporation of the AAA
             Rules . . . constitutes a clear and unmistakable
             expression of the parties’ intent to leave the question of
             arbitrability to an arbitrator.

Id. at 878 (citing, inter alia, Terminix, 432 F.3d at 1332). Accordingly, the appellate

court reversed the district court’s denial of the school’s motion to compel

arbitration and directed that the motion be granted.
       Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 17 of 19




      Similarly here, the clear and unmistakable evidence is that the parties

incorporated the Rules into their arbitration agreements and delegated to the

arbitrator all questions concerning the validity and enforceability of those

agreements. Thus, whether Cheatham has standing to assert that the arbitration

agreements are barred by DoE regulations, whether the DoE regulations actually

bar enforcement of the arbitration agreements for any reason, and whether

Cheatham’s putative class claims should be dismissed or can be arbitrated, are all

questions the parties agreed to submit to the arbitrator for decision. Accordingly,

to the extent Defendants’ motion seeks to compel arbitration, the motion is

GRANTED.

V.    STAY OF PROCEEDINGS

      The Court declines, however, to dismiss this action with prejudice. The

Federal Arbitration Act proscribes that federal courts stay an action when the

matter is referred to arbitration:

             If any suit or proceeding be brought in any of the courts
             of the United States upon any issue referable to
             arbitration under an agreement in writing for such
             arbitration, the court in which such suit is
             pending . . . shall on application of one of the parties stay
             the trial of the action until such arbitration has been
             had . . . .
         Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 18 of 19




9 U.S.C. § 3. Defendants acknowledge as much, but argue that dismissal is

appropriate where all of the issues in the case are being submitted to arbitration.36

The plain language of the statute provides that cases should be stayed pending

arbitration—not dismissed. A stay is particularly appropriate here, where the

parties have delegated questions of arbitrability and Cheatham challenges the

enforceability of the arbitration agreements. Accordingly, to the extent

Defendants’ motion seeks dismissal of this action and dismissal of Cheatham’s

class allegations, the motion is DENIED and this action is STAYED pending

arbitration.

VI.     CONCLUSION

        Defendants’ Motion to Compel Individual Arbitration, to Deny Class

Arbitration, and to Dismiss Plaintiff’s Class Action Claims [ECF 3] is GRANTED

in part and DENIED in part. The parties are DIRECTED to arbitrate Plaintiff’s

Class Action Claims, including all disputes concerning arbitrability. The parties

are further DIRECTED to file with the Court every 180 days after the date of this




36    ECF 3, at 13–14 (citing Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252
      F.3d 707 (4th Cir. 2001); Halford v. Deer Valley Home Builders, Inc., No. 2:07-cv-
      180, 2007 WL 1229339 (M.D. Ala. April 25, 2007); Dale v. Comcast Corp., 453
      F. Supp. 2d 1367, 1378 (N.D. Ga. 2006)). Dale, however, was reversed on appeal.
      498 F.3d 1216 (11th Cir. 2007).
      Case 1:19-cv-04481-SDG Document 27 Filed 09/15/20 Page 19 of 19




Order a joint status report concerning whether the arbitration is on-going. The

Clerk of Court is DIRECTED to resubmit this Order to the undersigned every 180

days. The parties are also INSTRUCTED to notify the Court within five business

days if they resolve the dispute between them, whether through settlement or

otherwise.

      Finally, the Clerk of Court is DIRECTED to ADMINISTRATIVELY

CLOSE this case. This closure is not a dismissal and does not preclude the filing

of documents. The case may be re-opened if necessary.

      SO ORDERED this the 15th day of September 2020.



                                                   Steven D. Grimberg
                                             United States District Court Judge
